cca_2016040115005811 id uilc number release date from sent friday april pm to cc bcc subject employer payment of employee foreign_income_tax liability this confirms our oral advice concerning the u s tax consequences when an employer pays an employee’s foreign_income_tax liability directly to the foreign tax authority but does not withhold tax from the employee’s wages to cover the payment of that liability the situation presented involves an employee who is subject_to tax in both the u s and a foreign_country on wages for services performed in that country the foreign levy is an income_tax within the meaning of sec_901 and sec_1_901-2 that is eligible for the foreign_tax_credit the foreign_country may or may not view the employer’s payment of the employee’s foreign_income_tax liability as additional compensation income taxable to the employee however it is well-settled that for u s income_tax purposes the discharge of an employee’s tax or other legal_obligation by his employer in connection with the employer-employee relationship is compensation_for services that is taxable as gross_income to the employee and deductible by the employer subject_to applicable limitations see 279_us_716 the employee may elect under sec_901 and sec_905 to claim a foreign_tax_credit subject_to applicable limitations and in lieu of an itemized_deduction for the amount of foreign_income_taxes paid_or_accrued during the taxable_year in the circumstances described above the employee is the person who is considered to pay the creditable_foreign_tax the person by whom tax is considered paid for purposes of sec_901 and sec_903 is the person on whom foreign law imposes legal liability for such tax even if another person eg a withholding_agent remits such tax sec_1 f the regulation’s parenthetical reference to a withholding_agent is an illustrative example and does not limit the principle that in determining the identity of the person considered to pay the tax for purposes of sec_901 legal liability is determined by reference to the person on whom the tax is imposed under foreign law and not by reference to the person that remits the tax payment the regulations confirm that tax is considered paid_by the person on whom foreign law imposes legal liability even if another party to a direct or indirect transaction with the taxpayer agrees as a part of the transaction to assume the taxpayer’s foreign tax_liability sec_1_901-2 please call -------------------if you have further questions
